Name: Commission Delegated Regulation (EU) 2019/946 of 12 March 2019 supplementing Regulation (EU) No 515/2014 of the European Parliament and of the Council with regard to the allocation of funding from the general budget of the Union to cover the costs for the development of the European Travel Information and Authorisation System
 Type: Delegated Regulation
 Subject Matter: EU finance;  international law;  politics and public safety;  social affairs;  information and information processing
 Date Published: nan

 11.6.2019 EN Official Journal of the European Union L 152/41 COMMISSION DELEGATED REGULATION (EU) 2019/946 of 12 March 2019 supplementing Regulation (EU) No 515/2014 of the European Parliament and of the Council with regard to the allocation of funding from the general budget of the Union to cover the costs for the development of the European Travel Information and Authorisation System THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 515/2014 of the European Parliament and of the Council of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa and repealing Decision No 574/2007/EC (1), and in particular the second subparagraph of Article 15 thereof, Whereas: (1) Regulation (EU) No 515/2014 allocates EUR 791 000 000 for developing IT systems supporting the management of migration flows across the external borders, subject to the adoption of the relevant Union legislative acts. (2) Article 15 of Regulation (EU) No 515/2014 empowers the Commission to adopt a delegated act establishing the breakdown of the amount referred to in Article 5(5)(b) of Regulation (EU) No 515/2014 for developing IT systems, in the case where the breakdown of such amount is not made in the relevant Union legislative acts. (3) Regulation (EU) 2018/1240 of the European Parliament and of the Council (2) established the European Travel Information and Authorisation System (ETIAS). The ETIAS is a central component of the IT systems referred to in Regulation (EU) No 515/2014. (4) Regulation (EU) 2018/1240 does not determine either the total size of funding to be mobilised from the EUR 791 000 000 financial envelope foreseen in Regulation (EU) No 515/2014 to cover the costs related to the development of ETIAS, or its breakdown per type of costs and beneficiaries. Therefore, it is necessary to determine such allocation, and the respective breakdown between the different beneficiaries, through a Commission delegated act, in accordance with Regulation (EU) No 515/2014. (5) Regulation (EU) No 515/2014 sets in its Article 6(3a) the overall amount of EUR 96,5 million that Member States are to receive to cover the costs related to the development of the ETIAS. (6) From the amount provided for in Article 5(5)(b) of Regulation (EU) No 515/2014, an overall allocation of EUR 209 904 000 should be made available to cover the costs related to the development of the ETIAS referred to in Article 85(1) of Regulation (EU) 2018/1240. (7) Of that overall allocation, an amount of EUR 100 873 000 should be allocated to the European Agency for the operational management of large scale information systems in the area of freedom, security and justice established by Regulation (EU) 2018/1726 of the European Parliament and of the Council (3) (eu-LISA). Such funding should cover, as referred to in Article 85(1) of Regulation (EU) 2018/1240, the costs incurred by eu-LISA with the development of the ETIAS Information System, notably the establishment of the Central System, a National Uniform Interface (NUI) in each Member State, a secure Communication Infrastructure between the Central System and the National Uniform Interfaces, a public website and a mobile app for mobile devices, an email service, a secure account service, a carrier gateway, a web service and a software enabling the ETIAS Central Unit and the ETIAS National Units to process the applications. (8) Of that overall allocation, an amount of EUR 12 531 000 should be allocated to the European Border and Coast Guard Agency established by Regulation (EU) 2016/1624 of the European Parliament and of the Council (4) (Frontex). Such funding should cover, as referred to in Article 85(1) of Regulation (EU) 2018/1240, the costs incurred by Frontex for the setting up of the ETIAS Central Unit, including the preparation of the office space, the procurement and installation of the IT equipment to be used by the staff and the recruitment and training of the Central Unit staff members. (9) Of that overall allocation, an overall amount of EUR 96 500 000 should be allocated to the Member States implementing the ETIAS. Such funding should cover, as referred to in Article 85(1) of Regulation (EU) 2018/1240, the costs incurred by Member States in connection with the integration of the existing national border infrastructure and the connection to the National Uniform Interface, with the hosting of the National Uniform Interface, and with the establishment of the ETIAS National Units, including the procurement and the installation of the IT equipment to be used by the staff and the recruitment and training of the staff members. As the costs per Member State for those activities are very similar, independently of the size of the country, length of external borders, number of border crossing points, number of persons crossing the borders, etc., such amount should be allocated at equal shares to the participating Member States. (10) Given that Regulation (EU) 2018/1240 builds upon the Schengen acquis, Denmark, in accordance with Article 4 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, decided to implement Regulation (EU) 2018/1240 in its national law (5). Denmark is therefore bound under international law by this Regulation. (11) This Regulation constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (6); the United Kingdom is therefore not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (12) This Regulation constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (7); Ireland is therefore not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (13) As regards Iceland and Norway, this Regulation constitutes a development of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (8) which falls within the areas referred to in Article 1, Point A of Council Decision 1999/437/EC (9). (14) As regards Switzerland, this Regulation constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (10) which fall within the area referred to in Article 1, Point A of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (11). (15) As regards Liechtenstein, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (12) which fall within the area referred to in Article 1, Point A of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (13). (16) This Regulation constitutes an act building upon, or otherwise relating to, the Schengen acquis within, respectively, the meaning of Article 3(1) of the 2003 Act of Accession, Article 4(1) of the 2005 Act of Accession and Article 4(1) of the 2011 Act of Accession. (17) In view of the need to start the practical implementation of Regulation (EU) 2018/1240 without further delay, so that the ETIAS is fully operational three years after the entry into force of that Regulation, as planned, and in order to allow therefore for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (18) The measures provided for in this Regulation are in accordance with the opinion expressed by experts from all Member States consulted specifically for that purpose. (19) Regulation (EU) No 515/2014 should therefore be supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. A total amount of EUR 209 904 000 shall be allocated from the general budget of the Union to cover costs referred to in Article 85(1) of Regulation (EU) 2018/1240. 2. The amount referred to in paragraph 1 shall be taken from the amount of EUR 791 000 000 earmarked for the development of IT systems referred to under Article 5(5)(b) of Regulation (EU) No 515/2014. Article 2 1. The amount referred to in Article 1(1) shall be used as follows: (a) EUR 100 873 000 shall be allocated to eu-LISA to cover the costs incurred in connection with the development of the ETIAS Information System, as referred to in Article 85(1) of Regulation (EU) 2018/1240; (b) EUR 12 531 000 shall be allocated to the European Border and Coast Guard Agency to cover the costs incurred in connection with the setting up of the ETIAS Central Unit, as referred to in Article 85(1) of Regulation (EU) 2018/1240; (c) EUR 96 500 000 shall be allocated to the Member States to cover the costs incurred in connection with the integration of the existing national border infrastructure and the connection to the National Uniform Interface, with the hosting of the National Uniform Interface, and with the establishment of the ETIAS National Units, as referred to in Article 85(1) of Regulation (EU) 2018/1240. 2. The amount referred to in paragraph 1(c) shall be allocated in equal shares to the Member States. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 12 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 143. (2) Regulation (EU) 2018/1240 of the European Parliament and of the Council of 12 September 2018 establishing a European Travel Information and Authorisation System (ETIAS) and amending Regulations (EU) No 1077/2011, (EU) No 515/2014, (EU) 2016/399, (EU) 2016/1624 and (EU) 2017/2226 (OJ L 236, 19.9.2018, p. 1). (3) Regulation (EU) 2018/1726 of the European Parliament and of the Council of 14 November 2018 on the European Union Agency for the Operational Management of Large-Scale IT Systems in the Area of Freedom, Security and Justice (eu-LISA), and amending Regulation (EC) No 1987/2006 and Council Decision 2007/533/JHA and repealing Regulation (EU) No 1077/2011 (OJ L 295, 21.11.2018, p. 99). (4) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (OJ L 251, 16.9.2016, p. 1). (5) Denmark notified on 21 December 2018, in accordance with Article 4 of Protocol 22, its decision to implement Regulation (EU) 2018/1240 in its national law. (6) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (7) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (8) OJ L 176, 10.7.1999, p. 36. (9) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (10) OJ L 53, 27.2.2008, p. 52. (11) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (12) OJ L 160, 18.6.2011, p. 21. (13) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19).